


110 HR 4082 IH: Long-term Care Quality and Modernization Act of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4082
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Pomeroy (for
			 himself, Mrs. Capito, and
			 Mr. Allen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the quality of, and access to, long-term
		  care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Long-term Care Quality and Modernization Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Medicare and Medicaid Modernization
					Sec. 101. Demonstration program for joint training of surveyors
				and providers in nursing facilities.
					Sec. 102. Resumption of nurse aide training program after
				correction of deficiencies.
					Sec. 103. Authority to exclude high cost and low probability
				drugs used in the treatment of cancer from the Medicare prospective payment
				system for skilled nursing facilities.
					Sec. 104. Exclusion of all ambulance services from the Medicare
				prospective payment system for skilled nursing facilities.
					Sec. 105. Authority to exclude additional items and services
				from the Medicare prospective payment system for skilled nursing
				facilities.
					Sec. 106. Payment for blood glucose tests administered as part
				of a physician, nurse practitioner, or clinical nurse specialist prescribed
				protocol of blood glucose monitoring.
					Sec. 107. Counting of observation days for purposes of applying
				the Medicare post-hospital requirement for coverage of skilled nursing facility
				care.
					Sec. 108. Payment for therapy services.
					Sec. 109. Expansion of telehealth services to skilled nursing
				facilities.
					Sec. 110. Physical therapy grant program.
					Sec. 111. Long-Term Care Quality Advisory Commission and
				demonstration projects.
					Title II—Workforce Support
					Sec. 201. Nursing loan repayment program.
					Sec. 202. National nursing database.
					Sec. 203. Reports on nursing levels.
					Title III—Tax Incentives
					Sec. 301. 15-year recovery period for qualified long-term care
				improvement property.
				
			IMedicare and
			 Medicaid Modernization
			101.Demonstration
			 program for joint training of surveyors and providers in nursing
			 facilities
				(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct a
			 demonstration program under which the Secretary, under sections 1819(e) and
			 1919(e) of the Social Security Act (42 U.S.C. 1395i–3(e), 1396r(e)), shall
			 require a State to establish a process for joint training and education of
			 surveyors and providers for skilled nursing facilities and nursing facilities
			 at least annually and periodically as changes to regulations, guidelines, and
			 policy governing nursing facility operations are implemented and used in
			 surveys of participating facilities.
				(b)Demonstration
			 StatesThe demonstration
			 program under this section shall be conducted in 5 States. In selecting the
			 States in which to conduct the demonstration program, the Secretary shall
			 ensure that the States vary in geographic location and include States with high
			 levels of deficiencies as well as States with low levels of
			 deficiencies.
				(c)DurationThe
			 Secretary shall conduct the demonstration program under this section for a
			 2-year period.
				(d)Waiver
			 authorityThe Secretary may waiver such requirements of titles
			 XI, XVIII, and XIX of the Social Security Act as may be necessary for purposes
			 of carrying out the demonstration program under this section.
				(e)Report
					(1)In
			 generalNot later than 6 months after the completion of the
			 demonstration program under this section, the Secretary shall submit a report
			 to Congress on the project.
					(2)RequirementsThe
			 report submitted under paragraph (1) shall include—
						(A)the results of the
			 demonstration program as they relate to the rate and type of deficiencies in
			 skilled nursing facilities and nursing facilities in the States selected under
			 subsection (b) compared to those States not so selected;
						(B)an evaluation of
			 added efficiencies or deficiencies in care for patients in skilled nursing
			 facilities and nursing facilities that directly resulted from the demonstration
			 program; and
						(C)recommendations for
			 such legislation and administrative action as the Secretary determines
			 appropriate.
						The results
			 and evaluation under subparagraphs (A) and (B) shall include an examination of
			 the current baseline.102.Resumption of
			 nurse aide training program after correction of deficiencies
				(a)Resumption of
			 nurse aide training program for skilled nursing
			 facilitiesSection 1819(f)(2) of the Social Security Act (42
			 U.S.C. 1395i–3(f)(2)) is amended—
					(1)in subparagraph
			 (B)(iii), in the matter preceding subclause (I), by striking (C) and
			 (D) and inserting (C), (D), and (E); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Resumption of
				nurse aide training program after correction of
				deficienciesClause (iii)(I) of subparagraph (B) shall not apply
				to a program offered by or in a skilled nursing facility if the facility
				has—
								(i)corrected any
				deficiencies that resulted in the prohibition of approval of such program;
				and
								(ii)demonstrated
				compliance with the requirements of subsections (b), (c), and (d) of this
				section.
								.
					(b)Resumption of
			 nurse aide training program for nursing facilitiesSection
			 1919(f)(2) of the Social Security Act (42 U.S.C. 1396r(f)(2)) is
			 amended—
					(1)in subparagraph
			 (B)(iii), in the matter preceding subclause (I), by striking (C) and
			 (D) and inserting (C), (D), and (E); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Resumption of
				nurse aide training program after correction of
				deficienciesClause (iii)(I) of subparagraph (B) shall not apply
				to a program offered by or in a nursing facility if the facility has—
								(i)corrected any
				deficiencies that resulted in the prohibition of approval of such program;
				and
								(ii)demonstrated
				compliance with the requirements of subsections (b), (c), and (d) of this
				section.
								.
					(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
				103.Authority to
			 exclude high cost and low probability drugs used in the treatment of cancer
			 from the Medicare prospective payment system for skilled nursing
			 facilities
				(a)In
			 generalSection 1888(e)(2)(A)(iii) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(iii)) is amended—
					(1)by redesignating
			 subclauses (IV) and (V) as subclauses (V) and (VI), respectively; and
					(2)by
			 inserting after subclause (III) the following new subclause:
						
							(IV)Any drugs (not
				otherwise described in subclause (II)) used in the treatment of cancer,
				including antineoplastic drugs, antiemetics, and supportive medications, that
				the Secretary determines to be
				appropriate.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 furnished on or after October 1, 2008.
				104.Exclusion of
			 all ambulance services from the Medicare prospective payment system for skilled
			 nursing facilities
				(a)In
			 generalSection 1888(e)(2)(A)(iii)(I) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(iii)(I)) is amended by striking furnished to and
			 all that follows before the period.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished on or after October 1, 2008.
				105.Authority to
			 exclude additional items and services from the Medicare prospective payment
			 system for skilled nursing facilities
				(a)AuthoritySection
			 1888(e)(2)(A) of the Social Security
			 Act (42 U.S.C. 1395yy(e)(2)(A)) is amended—
					(1)in clause (i)(II),
			 by striking and (iv) and inserting (iv), and
			 (v)(I); and
					(2)by adding at the
			 end the following new clause:
						
							(v)Exclusion of
				additional items and services determined appropriate by the Secretary
								(I)In
				generalItems and services described in this clause are any items
				and services not otherwise described in clauses (ii), (iii), or (iv), that the
				Secretary determines to be appropriate.
								(II)Annual
				updateThe Secretary shall annually update the items and services
				described in subclause (I) to take into account changes in the practice of
				medicine.
								.
					(b)ClarificationItems
			 and services described in section 1888(e)(2)(A)(v)(I) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(v)(I)), as added by subsection (a), may include items and
			 services furnished in a freestanding clinic to an individual who is a resident
			 of a skilled nursing facility.
				(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2008.
				106.Payment for
			 blood glucose tests administered as part of a physician, nurse practitioner, or
			 clinical nurse specialist prescribed protocol of blood glucose
			 monitoringSection 1835(a) of
			 the Social Security Act (42 U.S.C. 1395n(a)) is amended—
				(1)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting , or, as provided
			 in the last 2 sentences of this subsection with respect to blood glucose tests,
			 a physician, a nurse practitioner, or a clinical nurse specialist,
			 after physician; and
				(2)by adding at the end the following new
			 sentences: “With respect to paragraph (2)(B), a physician, or a nurse
			 practitioner or a clinical nurse specialist in accordance with State law, may
			 certify that a prescribed series of blood glucose tests, furnished over a
			 specified and limited period of time to monitor an individual’s blood glucose
			 levels, are medically required. For purposes of the preceding sentence, neither
			 a physician’s, a nurse practitioner's, or a clinical nurse specialist's order
			 for a prescribed series of blood glucose tests nor a physician’s, a nurse
			 practitioner's, or a clinical nurse specialist's certification that such tests
			 are medically required constitutes a standing order.”.
				107.Counting of
			 observation days for purposes of applying the Medicare post-hospital
			 requirement for coverage of skilled nursing facility care
				(a)In
			 generalSection 1861(i) of the Social Security Act (42 U.S.C.
			 1395x(i)) is amended by adding at the end the following: For purposes of
			 this subsection, an individual shall be treated as an inpatient of a hospital
			 for a day if the individual is staying as an inpatient in the hospital
			 overnight for observation for that day..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 observation days occurring on or after the first day of the month beginning
			 more than 60 days after the date of the enactment of this Act.
				108.Payment for
			 therapy services
				(a)Extension of
			 exceptions process for medicare therapy capsSection 1833(g)(5)
			 of the Social Security Act (42 U.S.C. 1395l(g)(5)), as amended by section 201
			 of the Medicare Improvements and Extension Act of 2006 (division B of Public
			 Law 109–432), is amended by striking 2007 and inserting
			 2009.
				(b)Study and
			 report
					(1)StudyThe Secretary of Health and Human Services,
			 in consultation with appropriate stakeholders, including the national
			 professional associations representing long-term care providers and each
			 therapy discipline (including physical therapy, speech-language pathology, and
			 occupational therapy), shall conduct a study or studies to develop utilization
			 management alternatives to the Medicare payment cap under section 1833(g) of
			 the Social Security Act (42 U.S.C. 1395l(g)) for physical therapy services and
			 speech-language pathology services, described in paragraph (1) of such section
			 and occupational therapy services described in paragraph (3) of such
			 section.
					(2)ConsiderationsSuch study or studies shall—
						(A)identify, test,
			 and utilize standardized patient assessment instruments that can collect
			 general and discipline-specific data elements, including rehabilitation
			 diagnosis, age, illness, caregiver support, setting, co-morbidities, and
			 functional status;
						(B)assure that assessment instruments are
			 compatible with a uniform electronic health record to collect the data and keep
			 discipline-specific data; and
						(C)utilize such assessment instruments and
			 resulting data to develop a utilization management system that—
							(i)assures
			 appropriate access to medically necessary services;
							(ii)employs the use
			 of practice guidelines,
							(iii)outcomes tracking
			 and other appropriate quality measurement mechanisms;
							(iv)includes, with
			 respect to Medicare reimbursement for outpatient therapy services, the
			 development of the systems described in paragraph (3); and
							(v)applies the
			 extension and the refinement of an exceptions process and other methods of
			 utilization control, such as the creation of multiple payment classifications
			 based on the clinical diagnosis (including comorbidities), setting,
			 rehabilitation potential, functional status and other patient characteristics;
			 and
							(D)include a variety of geographic sites and
			 practice settings, including all settings or facilities in which the therapy
			 disciplines furnish services under part B of the Medicare program.
						(3)SystemsThe systems described in this paragraph are
			 the following:
						(A)A utilization management system based on
			 classifying the individual beneficiary’s need for therapy.
						(B)A prospective payment system, including an
			 episode-based utilization management system, for services described in
			 paragraph (1).
						(4)ReportNot
			 later than January 1, 2009, the Secretary shall submit to Congress a report on
			 the study conducted under paragraph (1).
					109.Expansion of
			 telehealth services to skilled nursing facilities
				(a)In
			 generalSection
			 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is
			 amended by adding at the end the following new subclause:
					
						(IV)A skilled nursing facility (as defined in
				section
				1819(a)).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 telehealth services furnished on or after January 1, 2009.
				110.Physical
			 therapy grant programSubpart
			 2 of part E of title VII of the Public Health Service Act (42 U.S.C. 295 et
			 seq.) is amended by inserting after section 769, the following:
				
					769A.Physical
				therapy
						(a)In
				generalThe Secretary may
				make grants to, and enter into contracts with, programs of physical therapy for
				the purpose of planning and implementing projects to recruit and retain faculty
				and students, develop curriculum, support the distribution of physical therapy
				practitioners in underserved areas, or support the continuing development of
				these professions.
						(b)Preference in
				Making GrantsIn making
				grants under subsection (a), the Secretary shall give preference to qualified
				applicants that seek to educate physical therapists in rural or urban medically
				underserved communities, or to expand post-professional programs for the
				advanced education of physical therapist practitioners.
						(c)Peer
				reviewEach peer review group
				under section 799(f) that is reviewing proposals for grants or contracts under
				subsection (a) shall include not fewer than 2 physical therapists.
						(d)Report to
				Congress
							(1)In
				generalThe Secretary shall
				prepare a report that—
								(A)summarizes the
				applications submitted to the Secretary for grants or contracts under
				subsection (a);
								(B)specifies the
				identity of entities receiving the grants or contracts; and
								(C)evaluates the
				effectiveness of the program based upon the objectives established by the
				entities receiving the grants or contracts.
								(2)Date certain for
				submissionNot later than
				February 1, 2009, the Secretary shall submit the report prepared under
				paragraph (1) to the Committee on Energy and Commerce and the Committee on
				Appropriations of the House of Representatives, the Committee on Health,
				Education, Labor, and Pensions and the Committee on Appropriations of the
				Senate.
							.
			111.Long-Term Care
			 Quality Advisory Commission and demonstration projects
				(a)Long-Term Care
			 Quality Advisory Commission
					(1)EstablishmentNot
			 later than 6 months after the date of the enactment of this section, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a commission to be known as the Long
			 Term Care Quality Advisory Commission (in this section referred to as the
			 Commission).
					(2)Duties of
			 commission
						(A)National
			 planThe Commission shall develop, coordinate, and facilitate
			 implementation of a national plan for long-term care quality improvement. The
			 national plan shall—
							(i)identify
			 objectives for long-term care quality improvement;
							(ii)identify
			 strategies to eliminate known gaps in long-term care health system capacity and
			 improve long-term care quality; and
							(iii)provide for
			 Federal programs to identify opportunities for strengthening and aligning
			 policies and programs to improve long-term care quality.
							(B)Demonstration
			 projectsThe Commission shall design demonstration projects to
			 test alternative models for long-term care quality improvement, including with
			 respect to both personal and population health.
						(C)MonitoringThe
			 Commission shall monitor progress toward the objectives identified pursuant to
			 paragraph (1)(A).
						(3)Membership
						(A)NumberThe
			 Commission shall be composed of 11 members appointed by the Secretary.
						(B)SelectionThe
			 Secretary shall select the members of the Commission from among individuals
			 with significant long-term care and health care quality expertise, including
			 expertise in clinical health care, health care quality research, population or
			 public health, rehabilitation care, or consumer organizations.
						(4)Contracting
			 authoritySubject to the availability of funds, the Commission
			 may enter into contracts and make other arrangements, as may be necessary to
			 carry out the duties described in paragraph (2).
					(5)StaffUpon
			 the request of the Commission, the Secretary may detail, on a reimbursable
			 basis, any of the personnel of the Administration on Aging, the Agency for
			 Health Care Quality and Research, or the Centers for Medicare & Medicaid
			 Services to the Commission to assist in carrying out this subsection.
					(6)Reports to
			 congressNot later than 1 year after the establishment of the
			 Commission, and annually thereafter, the Commission shall submit a report to
			 the Congress on long-term care quality. Each such report shall include the
			 following:
						(A)An inventory of
			 relevant programs and recommendations for improved coordination and integration
			 of policy and programs.
						(B)An assessment of
			 achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
						(C)Recommendations on
			 Federal legislation, regulations, or administrative policies to enhance
			 long-term care quality and outcomes.
						(b)Long-Term Care
			 Quality Demonstration Projects
					(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Secretary, in consultation with the Administration on Aging,
			 the Agency for Healthcare Research and Quality, and the Centers for Medicare
			 & Medicaid Services, shall make grants to eligible entities for 5
			 demonstration projects to implement and evaluate methods for improving the
			 quality of health care in long-term care settings. Each such demonstration
			 project shall include—
						(A)alternative
			 community models that—
							(i)will
			 achieve greater integration of personal and population health services;
			 and
							(ii)address safety,
			 effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the six aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New
			 Health System for the 21st Century released on March 1, 2001);
							(B)innovative
			 approaches to the financing and delivery of health services to achieve
			 long-term care quality goals; and
						(C)development of
			 quality improvement support structures to assist long-term care systems and
			 professionals (such as workforce support structures, quality monitoring and
			 reporting, clinical care protocols, and information technology
			 applications).
						(2)Eligible
			 entitiesIn this subsection, the term eligible
			 entity means a consortium that—
						(A)shall
			 include—
							(i)at
			 least one health care provider or health care delivery system; and
							(ii)at
			 least one organization representing multiple community stakeholders; and
							(3)ConsultationIn
			 developing the program for awarding grants under this subsection, the Secretary
			 shall consult with the Administrator of the Agency for Healthcare Research and
			 Quality, long-term care providers, long-term care researchers, and private and
			 non-profit groups (including national associations) which are undertaking
			 similar efforts.
					(4)Expedited
			 waiversThe Secretary shall expedite the processing of any waiver
			 that—
						(A)is authorized under
			 title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.);
			 and
						(B)is necessary to
			 carry out a demonstration project under this subsection.
						(5)Demonstration
			 project sitesThe Secretary shall ensure that the 5 demonstration
			 projects funded under this subsection are conducted at a variety of sites
			 representing the diversity of geographic locations in the Nation.
					(6)DurationEach
			 demonstration project under this subsection shall be for a period of 4
			 years.
					(7)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with long-term care systems for the
			 conduct of an independent evaluation of the program carried out under this
			 subsection.
					(8)ReportNot
			 later than one year after the conclusion of all of the demonstration projects
			 funded under this subsection, the Secretary shall submit a report to the
			 Congress on the results of such projects. The report shall include—
						(A)an evaluation of
			 patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
						(B)recommendations on
			 Federal legislation, regulations, or administrative policies to enhance
			 long-term care quality and outcomes.
						(c)AppropriationFor the purpose of carrying out this
			 section, there is authorized to be appropriated such sums as may be
			 necessary.
				IIWorkforce
			 Support
			201.Nursing loan
			 repayment programSection
			 846(a) of the Public Health Service Act (42 U.S.C. 297n(a)) is amended by
			 striking the last sentence.
			202.National
			 nursing database
				(a)In
			 generalThe Secretary of Health and Human Services shall provide
			 for the establishment of a national nursing database (including geriatric
			 nursing) to be used to predict future nursing shortages.
				(b)Information in
			 databaseThe database established under subsection (a) shall be
			 designed to include nursing workforce data across all healthcare provider
			 settings, including nursing educators, as determined by the Secretary of Health
			 and Human Services to be appropriate for use in the analysis of trends in the
			 supply and demand of nurses and to create an educational model to predict
			 future nursing workforce needs.
				(c)FundingThe
			 Secretary of Health and Human Services may transfer, from amounts appropriated
			 for the National Center for Health Workforce Analysis, such sums as may be
			 necessary to carry out this section.
				203.Reports on
			 nursing levelsSection 806 of
			 the Public Health Service Act (42 U.S.C. 296e) is amended by adding at the end
			 the following:
				
					(i)Reports
				concerning nursing levels
						(1)In
				generalThe entities described in paragraph (2) shall annually
				submit to the Secretary a report concerning how assistance under this title is
				being used by such entities to increase the number of nurses, nursing
				educators, and nurse education enrollment slots (including with respect to
				geriatric nursing).
						(2)Entities
				describedAn entity is described in this paragraph if such entity
				is—
							(A)an entity that
				receives a grant or contract under this title;
							(B)a school of
				nursing that receives student loan funds under this title;
							(C)a school of
				nursing that receives nurse faculty student loan funds under this title;
				and
							(D)any other entity
				that receives assistance under this
				title.
							.
			IIITax
			 Incentives
			301.15-year
			 recovery period for qualified long-term care improvement property
				(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 15-year property) is amended by striking
			 and at the end of clause (vii), by striking the period at the
			 end of clause (viii) and inserting , and, and by adding at the
			 end the following new clause:
					
						(ix)any qualified
				long-term care improvement
				property.
						.
				(b)Qualified
			 long-term care improvement propertySection 168(e) of the
			 Internal Revenue Code of 1986 (relating to classification of property) is
			 amended by adding at the end the following new paragraph:
					
						(8)Qualified
				long-term care improvement propertyThe term qualified
				long-term care improvement property means any section 1250 property
				which is an improvement to a building if—
							(A)such improvement
				is placed in service more than 3 years after the date such building was first
				placed in service, and
							(B)such building is,
				or is a part of, a nursing facility, residential care facility, intermediate
				care facility for the mentally retarded, or similar facility designed to
				provide housing and healthcare for the elderly and
				disabled.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				
